t c summary opinion united_states tax_court cory t chaput petitioner and rachel j holbert intervenor v commissioner of internal revenue respondent docket no 25466-10s filed date cory t chaput pro_se rachel j holbert pro_se evan h kaploe for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s joint federal_income_tax of dollar_figure attributable to various items of unreported income petitioner does not contest the amount of the deficiency but requests relief from joint_and_several_liability under sec_6015 with respect to the items of income attributable to his former spouse thus the sole issue for decision is whether petitioner qualifies for such relief background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of michigan when the petition was filed intervenor also resided in the state of michigan when the notice of intervention was filed petitioner and intervenor married in separated in date and divorced in date unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure since and at all times relevant thereafter intervenor was employed by a car wash company called u-wash inc u-wash intervenor’s paychecks were typically hand delivered to her at her place of employment intervenor also typically cashed her paychecks at her place of employment rather than depositing them in the couple’s joint bank account like her paychecks intervenor’s forms w-2 wage and tax statement were typically hand delivered to her at her place of employment u-wash frequently changed payroll companies and generally issued intervenor more than one form_w-2 for a year throughout their marriage petitioner generally handled the couple’s household finances and he prepared the couple’s joint federal_income_tax returns petitioner and intervenor filed a joint federal_income_tax return for joint_return petitioner prepared the joint_return intervenor gave petitioner a single form_w-2 showing wages she received from u-wash in and petitioner reported those wages on the joint_return intervenor however received additional wages from u-wash in that were not shown on the aforementioned form_w-2 received by petitioner and were not reported on the joint_return instead u-wash issued two additional forms w-2 for to intervenor reporting the additional wages she received additional forms w-2 in a notice_of_deficiency respondent determined that the following items of income were omitted from the joint_return item interest_income cancellation_of_indebtedness_income wage income from u-wash wage income from u-wash amount dollar_figure big_number the parties stipulated that the interest_income is attributable to petitioner although neither petitioner nor intervenor recalls receiving a form 1099-c cancellation of debt reporting the cancellation of indebtedness coi income intervenor admits that the coi income is attributable to her and represents forgiveness of credit card debt in intervenor also admits that the unreported wage income is attributable to her and represents additional wages she received from u-wash in discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after electing to do so each spouse will be held jointly and severally liable for the entire income_tax due with respect to the year for which the joint_return is filed sec_6013 114_tc_276 on the other hand sec_6015 provides various means by which relief from joint_and_several_liability is available to a spouse if he or she meets certain statutory requirements 119_tc_306 aff’d 101_fedappx_34 6th cir under sec_6015 a spouse may elect to limit his or her liability for a deficiency to that portion of the liability which is properly allocable to such spouse under sec_6015 in general sec_6015 provides that items giving rise to a deficiency on the joint_return are allocated between spouses as if separate returns had been filed sec_6015 see also sec_1_6015-3 income_tax regs erroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs as a preliminary matter petitioner is not entitled to relief under sec_6015 for the portion of the deficiency attributable to the unreported interest because he admits that the interest_income is allocable to him see id the parties stipulate that the remaining unreported income of dollar_figure dollar_figure of coi income and dollar_figure of additional wages is attributable to intervenor see id accordingly the tax_deficiency resulting from the remaining unreported income may be apportioned to intervenor pursuant to sec_6015 petitioner has demonstrated that he is eligible to elect relief under sec_6015 and respondent does not contend otherwise see sec_6015 and b respondent asserts however that petitioner’s request for relief under sec_6015 is invalid because at the time petitioner signed the joint_return he allegedly had actual knowledge of intervenor’s coi income and additional wages sec_6015 respondent bears the burden of proving that petitioner had actual knowledge of the omitted income see sec_6015 c this court has defined actual knowledge as an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof in the case of omitted income such as the situation involved herein the electing spouse must have an actual and clear awareness of the omitted income cheshire v commissioner t c big_number aff’d 282_f3d_326 5th cir the actual knowledge standard under sec_6015 is narrower than the reason to know standard found for example in sec_6015 mcdaniel v commissioner tcmemo_2009_137 see also s rept no pincite 1998_3_cb_537 a ctual knowledge must be established by the evidence and shall not be inferred based on indications that the electing spouse had a reason to know for the reasons that follow respondent has failed to meet his burden of proving that petitioner had actual knowledge of the unreported coi income and additional wages received by intervenor in petitioner testified that at the time he signed the joint_return he did not know intervenor received coi income or that any debt was canceled in in addition neither petitioner nor intervenor could remember receiving a form 1099-c for furthermore petitioner testified that he received only one form_w-2 for from intervenor and that he was unaware of intervenor’s additional wages at the time he signed the joint_return respondent has given us no persuasive reason not to accept petitioner’s testimony respondent argues that petitioner had actual knowledge of the omitted income because he generally handled the household finances prepared the former couple’s joint returns during their marriage and allegedly knew that intervenor had received multiple forms w-2 from u-wash in the past respondent also argues that intervenor’s testimony at trial regarding the additional forms w-2 supports a conclusion that petitioner had actual knowledge of intervenor’s additional wages at the time that he signed the joint_return respondent also alleges that petitioner was aware of the additional wages notwithstanding the additional forms w-2 the record however does not support respondent’s contention as for example intervenor typically cashed her paychecks at her place of employment rather than depositing them in the former couple’s joint bank account furthermore the record does not demonstrate that intervenor ever discussed her additional wages with petitioner actual knowledge however may not be inferred from evidence indicative of a reason to know see mcdaniel v commissioner tcmemo_2009_137 see also s rept no supra pincite c b pincite although petitioner may have had reason to know of the canceled debt or that intervenor might receive additional forms w-2 for the record does not demonstrate that petitioner had actual and clear awareness of intervenor’s coi income or additional wages at the time he signed the joint_return see cheshire v commissioner t c pincite furthermore intervenor’s testimony at trial demonstrated her uncertainty surrounding petitioner’s alleged receipt of the additional forms w-2 and his alleged knowledge of the omitted income therefore we are unable to conclude that petitioner had actual knowledge of intervenor’s omitted income at the time that he signed the joint_return in sum we hold that petitioner is entitled to sec_6015 relief with respect to the dollar_figure of unreported income attributable to intervenor given our holding we need not address petitioner’s request for relief under other provisions of for example intervenor’s forms w-2 were typically hand delivered to her at her place of employment but she could not recall giving the additional forms w-2 to petitioner sec_6015 with respect to the income items attributable to intervenor we leave it to the parties as part of their rule_155_computations to reflect the application of sec_6015 see sec_6015 conclusion we have considered all of the arguments advanced by respondent and intervenor and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision herein to reflect the foregoing decision will be entered under rule we note that the parties treated the petition as a request for relief pursuant to sec_6015 c and f
